By the Court.

Lumpkin, J.,
delivering the opinion.
We see no difference in principle between this case and Troutman vs. Barnett and others, (9 Ga. Rep. 30.) Indeed, this is the stronger of the two.
*528There a note was given to the judgment creditor to obtain indulgence; and this court held that the contract was. usurious and limited the judgment itself in the hands of the assignee. Here payments were made from time to time to the mortgage creditor to forbear to foreclose his mortgage. We are clear that this transaction is within the spirit and policy of our laws against usury. It is a mere shift or contrivance to extort usury, and there is no condition in which a necessitous debtor can be placed to make him bleed more freely. He is threatened from time to time with the screw; and to procure temporary respite, twenty, twenty-five, and forty dollars are paid.
It is said that the agreement here was not .to forbear suing generally, but to foreclose the mortgage. I know not that this would make any difference. But we understand that it was tantamount to a contract not to sue. Otherwise the creditor would get a general judgment and sell the mortgaged property about as soon as he could have foreclosed. But the debt being the same, what difference does it make whether the usury was paid for the one or the other ? — it equally vitiates the contract.
With the policy of usury laws, we have nothing to do. Nor will we say in the quaint language of the old writers that such contracts are sacrilegeous — that it is eating the creditor’s bread in the sweat of his debtor’s brow — that it is ploughing on Sunday. But all such contracts are forbidden by the law; and this is enough for the courts to know.
Judgment affirmed.